Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich, et al., US 2017/0356994 A1, in view of Kiyokawa, US 2017/0028985 A1.
As per Claim 1, Wodrich teaches a warning condition adjusting apparatus (¶¶ 17-18) comprising: 
a determination unit configured to determine whether a parking direction of an ego vehicle is a first direction or a second direction, using traveling information of a target vehicle (¶¶ 22-23); and 
a change unit configured to maintain a preset warning condition of a rear cross collision warning (RCCW) system when the parking direction of the ego vehicle is the first direction (¶¶ 24-26).   
Wodrich does not expressly teach changing the warning condition of the RCCW system when the parking direction of the ego vehicle is the second direction.  Kiyokawa teaches changing the warning condition of the RCCW system when the parking direction of the ego vehicle is the second direction (¶¶ 
As per Claim 2, Wodrich teaches that the determination unit determines the parking direction of the ego vehicle by comparing a preset reference axis to a radar axis (¶¶ 22-24) generated through a radar signal reflected from the target vehicle in response to a radar signal transmitted from a radar sensor installed in the ego vehicle (¶ 28).
As per Claim 3, Wodrich teaches that the determination unit determines that the parking direction of the ego vehicle is the first direction, when the comparison result indicates that the radar axis is similar to the reference axis (¶ 17; along “the drive path”), and determines that the parking direction of the ego vehicle is the second direction, when the comparison result indicates that the radar axis is different from the reference axis (¶ 29; along “centerline” as opposed to principal axis).
As per Claim 4, Wodrich does not expressly teach a compensation unit configured to calculate an entry angle at which the ego vehicle enters a parking space in the second direction, with respect to the reference axis, and compensate for detection information of the ego vehicle, included in the warning condition of the RCCW system, by the entry angle.  Kiyokawa teaches a compensation unit configured to calculate an entry angle at which the ego vehicle enters a parking space in the second direction, with respect to the reference axis (¶¶ 87-88), and compensate for detection information of the ego vehicle, included in the warning condition of the RCCW system, by the entry angle (¶ 85).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Wodrich teaches a warning condition adjusting method (¶¶ 20-22) comprising: 
determining, by a determination unit, whether a parking direction of an ego vehicle is a first direction or a second direction, using traveling information of a target vehicle (¶¶ 22-23); and 
maintaining, by a change unit, a preset warning condition of an RCCW system when the parking condition of the ego vehicle is the first direction (¶¶ 24-26).  
Wodrich does not expressly teach changing the warning condition of the RCCW system when the parking direction of the ego vehicle is the second direction.  Kiyokawa teaches changing the warning condition of the RCCW system when the parking direction of the ego vehicle is the second direction (¶¶ 74, 85, 99).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Wodrich teaches that the determining of whether the parking direction of the ego vehicle is the first or second direction comprises comparing a preset reference axis to a radar axis (¶¶ 22-24) generated through a radar signal reflected from the target vehicle in response to a radar signal transmitted from a radar sensor installed in the ego vehicle (¶ 28).  Wodrich does not expressly teach determining the parking direction of the ego vehicle according to the comparison result of the comparing of the preset reference axis to the radar axis.  Kiyokawa teaches determining the parking direction of the ego vehicle according to the comparison result of the comparing of the preset reference axis to the radar axis (¶¶ 58-59).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Wodrich teaches that the determining of the parking direction of the ego vehicle comprises: 
determining that the parking direction of the ego vehicle is the first direction, when the radar axis and the reference axis are similar to each other (¶ 17; along the “drive path”); and 
determining that the parking direction of the ego vehicle is the second direction, when the radar axis and the reference axis are different from each other (¶ 29; along “centerline” as opposed to principal axis).

calculating, by a compensation unit, an entry angle at which the ego vehicle enters a parking space in the second direction, with respect to the reference axis (¶¶ 87-88); and 
compensating for, by the compensation unit, detection information of the ego vehicle, included in the warning condition of the RCCW system, by the entry angle (¶ 85).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Wodrich teaches a computer program stored in a computer readable recording medium to execute the method of claim 5, using a computer (¶¶ 14, 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661